WALKER, J.
A sale in this State of commercial fertilizer is void, if the person making the sale has not been licensed as required by the statute, or if the fertilizer is not tagged as required by the statute. — Code, §§ 139 to 141. The former decisions of this court have settled the propositions, that the statute in question is a legitimate police regulation, and that it is a good defense to a note given for the agreed price of a quantity of commercial fertilizer bought by the defendant, that the sale was made in Alabama by a person not licensed as the statute requires, or that tags were not affixed to the bags or packages when delivered, as by law required. Steiner v. Ray, 84 Ala. 93; Johnson v. Hanover National Bank, 88 Ala. 271; Campbell v. Segars, 81 Ala. 259. If the sale is made in this State it makes no difference whether the seller is a resident of the State or a non-resident, or whether the fertilizer sold was manufactured in this State or elsewhere. The statute makes no discrimination against the residents or products of other States. No exemption from obedience to such a police regulation is allowed to non-residents, or to the products of other States which are sold in Alabama. The replication of the plaintiffs to the defendant’s plea, in stating that they were citizens of the State of Maryland, and the goods sold were manufactured in that State and shipped from the city of Baltimore, but not denying that the sale was *95made in this State, or that there was a failure to comply with the requirements of the statute, disclosed no valid objection to the defenses set up by the pleas. There was no error in sustaining the demurrer to the replication.
Affirmed.